24 квітня 2013 р.
Резюме нетехнічного характеру проекту сонячної
енергії «Теплодар ПВ»

1 Вступ

У даному документі надано резюме нетехнічного характеру з будування сонячної
електростанції у Одеській області, запропоноване приватною компанією ТОВ
«Теплодар ПВ». У ньому також коротко викладаються потенційні екологічні та
соціальні впливи та інші екологічні та соціальні проблеми, пов'язані з
запропонованими заходами. Відповідні заходи для пом'якшення основних
несприятливих екологічних та соціальних впливів, які можуть виникнути під час
будування проекту та експлуатації, також надані у Таблиці 1 в кінці цього документу.

Дане резюме нетехнічного характеру (РНХ) буде розміщено у нижчезазначених місцях
для ознайомлення громадськості. Будь-хто може робити коментарії та давати
рекомендації щодо екологічних, соціальних та інших аспектів проекту.

Екологічні та соціальні документи будуть доступні для розгляду протягом звичайних
робочих часів за наступними адресами:

е Адміністрація міста Теплодар
Адреса: 65490, Одеська область, м. Теплодар, вул. Піонерська, 7
Телефон: -380 (48) 502-48-64

. Офіси компанії ТОВ «Теплодар ПВ»
Адреса: 65490, Одеська область, м. Теплодар,проспект Енергетиків, 129
Телефон: 380 (48) 760-20-96

Для додаткової інформації з цього проекту або для коментування екологічних та
соціальних документів, будь-ласка, зв'яжіться:

Ім'я Контактні дані

Віктор Яцик, директор Компанія: «Теплодар ПВ»

Адреса: Україна, Одеська область, м.
Теплодар, проспект Енергетиків, 129
Телефон: 1380(48)760-20-96

Е-таї!: обісеФвипеїесіга.сот.ла

2 Опис запропонованого розвитку

Розробник проекту товариство с обмеженою відповідальністю «Теплодар ПВ» було
засновано у 2012 році і на даний момент зареєстровано у місті Теплодар Одеської
області. Основним напрямком діяльності компанії є розвиток проекту теплодарської
електростанції сонячної енергії.

Даний проект розташований неподалік від міста Теплодар у Одеській області. На
малюнку 1.1 показано місце розташування сонячної установки.

Малюнок 1Л Розташування проекту (Широта: 46230/43.74"П Довгота: 3091912.11"С)

Даний проект встановить 17182 сонячних фотогальванічних модулів з потужністю 245
пікових Вт, а також 12 інверторів с номінальною потужністю кожного 330 пікових кВт.
Запланована встановлена потужність проекту буде 4.209 мегават, що забезпечить
середньорічне вироблення електроенергії 4,916 МВт - годин.

Електрика, що вироблятиметься на сонячній електростанції, буде підключена до
розподільної мережі через 110/10-кіловольтну підстанцію та 10-кіловольтну кабельну
(підземну) лінію передачі довжиною 1200 м та буде продаватися енергосистемі за
тарифом на постачання електроенергії у відповідності до "Закону зеленого тарифу ".

Сонячна електростанція буде працювати у районі приблизно 7 гектарів, що був
орендований для спорудження сонячної електростанції ТОВ «Теплодар ПВ».

За допомогою використання сонячної енергії проект матиме значні екологічні
переваги над іншими видами виробництва енергії, такими, що використовують
викопні види палива (газ, вугілля) або ядерними. Він сприятиме зменшенню викиду
парникових газів на приблизно 5000 тон СО» щорічно, а також створить нові робочі
місця та зробить енергопостачання у районі більш безпечним.
3 Огляд питань екології, здоров'я, безпеки та суспільства
зл Дослідження проекту та документи

Можна вважати, що сонячні електростанції мають, можливо, найменший вплив на
екологію та біологічну різноманітність середовища. Однак, щоб оцінити та подолати їх
вплив, були підготовлені декілька екологічних документів, включаючи наступні.
Підготовка проекту включала основне оцінювання екологічних умов місця будування,
оточуючої території та екологічного та соціального впливу.

У рамках екологічного та соціального діагностичного оцінювання було проведено
широкий огляд корпоративних екологічних, оздоровчих заходів по захисту праці і
соціальних організаційних заходів. Опираючись на загальний огляд, було розроблено
План дій в екологічній і соціальній сфері (ЕЗАР), котрий встановлює заходи по
зниженню рівня забруднення, щоб мінімізувати, скоротити, ліквідувати чи
контролювати потенційні несприятливі наслідки Проекту на навколишнє середовище
та людей. Ключові заходи по зниженню рівня забруднення підсумовані в Таблиці 1
даного документа, що розташована нижче.

Щоб описати як «Теплодар ПВ» буде взаємодіяти з людьми та організаціями, котрі
можуть бути задіяні чи зацікавлені в Проекті, на різних етапах його підготовки та
реалізації, було розроблено План по взаємодії із зацікавленими сторонами (5ЕР).
«Теплодар ПВ» призначить співробітника по зв'язками з громадськістю, котрий буде
відповідальним за підтримування відкритого діалогу з групами зацікавлених осіб та
місцевими мешканцями. В будь-який час перед початком та протягом будівництва і
експлуатації, будь-яка зацікавлена особа може виразити стурбованість , надати
зауваження та відповідну реакцію відносно Проекту. «Теплодар ПВ» своєчасно
прийме, опрацює та відповість на усі зауваження та скарги від людей.

3.2 Місця підвищеного ризику
Проект розміщений у зоні низької чутливості на вплив навколишнього середовища.

В безпосередній близькості від проекту нема територій, що знаходяться під охороною.
Більш того, об'єкт розташований в промисловій зоні міста Теплодар, в зоні, що не
підходить для сільського господарства. В безпосередній близькості від об'єкта нема
житлових будинків. Очікується, що підчас роботи сонячної електростанції не буде
виникати шуму чи мерехтіння, що можуть потурбувати мешканців міста.

33 | Впливи проекту та пом'якшення негативних наслідків на навколишнє
середовище

Оцінка потенційних впливів на навколишнє середовище та людей встановила що,
окрім позитивного впливу, прокт може мати негативні наслідки, якщо ним керувати
необережно. Тому, «Теплодар ПВ» буде виконувати певні дії (названі "діями по
зменшенню негативного впливу на навколишнє середовище"), щоб запобігти,
скоротити чи зменшити негативні впливи данного проекту. Підсумок по ключовим
негативним наслідкам, що були визначені, та заходам по їх пом'якшенню, представлені
в Таблиці 1 нижче.
Таблиця 1 Огляд ключових потенційних негативних впливів та заходи по їх пом'якшенню
Мо Питання Потенційний вплив Заходи по скороченню негативного впливу
1 | Загальні впливи Підчас будівництва головних (сонячні Підготовка та втілення плану організації
будівництва модулі та інверторні підстанції) та будівництва, щоб скоротити та пом'якшити загальні
допоміжних (лінія передач) об'єктів наслідки будівництва, в тому числі шум, викиди в
проекту передбачаються такі впливи як: атмосферу, утворення та утилізацію відходів,
копання грунту, пил, викиди в ризики ерозії;
атмосферу від транспортних засобів та Вибір підрядників, котрі дотримуватимуться
ін. відповідних екологічних та соціальних вимог;
Безперервний контроль за впливами згідно з
відповідними національними, екологічними
стандартами і вимогами ЄБРР.
2 | Лінія передач Проведення прилеглої дальньої лінії Забезпечення відповідної конструкції та

передач 10кВ, довжиною 1200м (закритої
кабельної електричної лінії) до місцевої
підстанції буде проходити через кілька
доріг і земельних ділянок та вимагатиме
копання грунту та горизонтального
буріння (через дороги).

маршрутизації лінії передач/ кабелю, щоб
уникнути або звести до мінімуму вплив на інші
місцевої інфраструктури та рух транспортних
засобів;

Дотримування відповідних санітарних, екологічних
та вимог і норм з безпеки.

Системи по
забезпеченню
нагляду та охорони

Потенційні аварійні сигнали та яскраві
вогні підчас включення у нічний час.

Правильне встановлення і регулярне технічне
обслуговування обладнання;

Регулювання рівня чутливості, щоб уникнути
зайвих порушень.

